DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attachment element” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 18-21, & 23-24 of U.S. Patent No. 10,9888,885. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent application require all of the limitations of the claims in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the cavity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the flat lower surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected for their dependence on a previously rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Gye-hoon (KR20010000429U) in further view of Kim et al (US20180327957A1) and Quandt et al. (US20130255328A1), hereinafter referred to as Park, Kim, and Quandt respectively.
Regarding claims 1 and 14 Park teaches a washing machine (see Fig.1) comprising: a rotatable basket (Fig.1 ref 4) defining a treating chamber; a tub (Fig.1 ref 3) for mounting the rotatable basket; a drive assembly (Fig.4 ref 13) mounted to the tub for rotating the basket; and drive motor mounted to the tub for driving the drive assembly (Fig.4 ref 5). The motor and drive assembly are mounted in respective second and central cavities (Fig.4 refs 24a and 25a) with the second cavity being adjacent to the central cavity (Fig.4). Park appears to showcase the existence of some type of support structure located at the bottom of the tub (see Fig.1). Park does not explicitly disclose the presence of circular rims and radial ribs defining the central cavity or at least two radial rib defining the second cavity. However, the use of circular rims and radial ribs disposed on the bottom end of an outer tub around a central cavity is well known in the art, as referenced by Kim.
Kim discloses a washing machine having an outer tub (Fig.1 element 20) in which a rotating tub (Fig.1 element 30) is disposed (see abstract and [0069]), wherein the bottom of the outer tub has a plurality of ribs of which there are a plurality of radial ribs (see Fig.26 refs 24 that include ref 27) and circular rims (Fig.26 ref 25) to reinforce the strength of the tub [0263]. At least two radial ribs extend from a first circular rim (Fig.26 inner most circular rib within center of tub) at a first angle (see Fig.26) and there is a cavity spaced from the first circular rim (see Fig.26 cavities defined between rims and ribs, see also annotated figure below). Further, the rims and ribs are disposed around a central cavity (see Figs.24, 25, & 27) where a bearing housing is inserted [0277], thus the plurality of radial ribs and circular rims defines the central cavity. The ribs and rims are non-symmetrical in nature (see Fig.26, at least some portion of at least some ribs and rims are non-symmetrical). The ribs (Kim Fig.26 refs 24 and 27) have different angles in order to enclose a region (more annotated figure below). Park and Kim are analogous in the art of laundry treating appliances.

    PNG
    media_image1.png
    213
    269
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the bottom of the outer tub of Park to include the plurality of ribs and rims of Kim in a manner such that the height and configuration of the ribs allows the motor and drive assembly of Park to still be mounted and nested within their respective cavities as shown in Park Fig.4 in order to reinforce the strength of the tub (Kim [0263]). Further, the modification would necessarily provide that the second cavity is defined between at least 2 radial ribs, since the motor must fit in the second cavity and the motor has a thickness such that it is impossible to have the cavity defined by only 1 radial rib. The modification provides a support structure defined by the ribs and rims of the tub to house the motor, as the motor is still nested within the tub even with the presence of the ribs and rims (see Park Fig.4 showing the nesting of the motor). Thus, there must be at least 2 radial ribs spaced apart and extending until the distance between the two is greater than a diameter of the motor and the height of some of the rims extends a length of the motor. Furthermore, although Kim does not showcase a second angle and a length of the rib transitioning at said second angle to accommodate the motor, such a feature would be necessarily present in order to provide a cavity to contain the motor. Such a configuration allows for the retention of both the nesting benefits of the motor and the structural support of the ribs and rims. However, assuming arguendo that that a second transition angle would not necessarily be present, such a feature would be obvious in light of Quandt.
Quandt discloses a tub for a washing machine (abstract), the tub having a plurality of radial ribs on the bottom of the tub (see Figs.1-4) which are branched to increase a stabilizing effect [0024]. Quandt and Park are analogous in the art of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the radial ribs of Modified Park to allow them to branch, as disclosed by Quandt, in order to increase the stabilizing effect of the radial ribs (Quandt [0024]). Further, because the motor of Kim is nested within the tub, the length and angle at which the branched portions extend at, must necessarily be configured such that motor is still able to be accommodated by the space between the ribs for nesting inside the tub. Such a modification would still provide the diagonal ribs (Kim Fig.26 ref 27) connecting adjacent said transitioning second ribs (branched portions), and thereby defining a third transition angle of the radial ribs.
As to claim 2, Modified Park  teaches the appliance of claim 1, wherein there is a third radial rib (see Kim  Fig.26 the ref 24 to which two refs 27 connect to at a point farther from the center of the tub) between the at least two radial ribs.
As to claim 3, Modified Park teaches the appliance of claim 2, wherein the third radial rib extends between the first circular rim and an outer rim (see Kim Fig.26). 
As to claims 4-5, Modified Park teaches the appliance of claim 3 wherein one of ordinary skill in the art would reasonably expect that at least some of the ribs would have a notch in order to allow the motor to be accepted and nested into the tub (see Park Fig.4). Furthermore, the modification would also provide the second cavity with a notched portion (see Kim Fig.26 portion between ribs and rims and bottom surface ref 22) at some part of the circular rims and radial ribs that define at least some part of a flat lower surface (see Kim Fig.26 ref 22, for purposes of clarity see also different embodiment Kim Fig.25 ref 102 showing flat bottom surface of tub between ribs) so as to accommodate the motor housing (Park Fig.4 ref25a) between bottom wall of the tub and ribs and rims (see Park Fig.4 ref 25a in conjunction with Park Fig.1 and Kim Fig.26), and thus the motor would be nested adjacent the flat surface as well. 
As to claim 6, Modified Park teaches the laundry appliance of claim 1, but does not teach the radial ribs forming a six sided polygon support structure. However, because Modified Park does disclose a support structure surrounding the motor, which is a multi-sided polygon structure, one of ordinary skill in the art would reasonably expect that the shape of said structure would not be found significant to the objective of providing support to the motor. Thus, one of ordinary skill in the art would have found the shape of the support structure to have been a design choice that would have been obvious. See MPEP 2144.04(IV)(B).
As to claim 7, Modified Park further teaches the laundry treating appliance of claim 1, wherein the radial rib has an arcuate surface that defines the bottom of the rib (see Kim Fig.26 element 24).
As to claim 8, Modified Park teaches the appliance of claim 7, wherein the drive assembly has an outer profile that is shaped complimentary to the arcuate surface. Absent a specific definition within the specification, complimentary is being interpreted as any such structure capable of fitting within or on top of another with little clearance. In this case, it would be reasonably expected that the arcuate surface of the radial ribs of Modified Park would be complementary to the drive assembly in order to maintain the nesting configuration of the drive assembly as shown in Park Fig.4.
As to claim 9, Modified Park further teaches the laundry treating appliance of claim 1 wherein the drive assembly further comprises a drive plate (Park Fig.4 element 25) for mounting the drive assembly and motor to the tub (Park abstract).
As to claim 10, Modified Park teaches the appliance of claim 9, wherein it is reasonably expected that at least one of the plurality of radial ribs extends down to the drive plate because the drive plate of Park was originally intended to sit flush with the bottom of the tub (see Fig. 4), thus with Modified Park it is reasonably expected that the drive plate will be still mounted to the bottom of the tub, flush with the ribs, in order to maintain the nesting configuration of the drive assembly and motor within the tub (see Park Fig.4). Further, Modified Park comprises a drive system which comprises a motor (Fig.4 element 5), a drive assembly (Fig.4 element 13), and a drive belt (Fig.4 element 7) all of which are connected to the drive plate. Thus, the at least one of the plurality of radial ribs extends down to the lower drive plate of a drive system.
As to claim 12, Modified Park teaches the laundry treating appliance of claim 1. Again, absent a specific definition within the specification, complimentary is being interpreted as any such structure capable of fitting within or on top of another with little clearance. In this instance, the motor (Park Fig.4 element 5) is shown to have a flat surface (see Park Figs.3-4 ref 5 flat surface that fits into ref 25a) that is complimentary to the tub as the motor is fitting within the tub. Thus, one of ordinary skill in the art would reasonably expect that the surface of the motor is also complimentary to the flat lower surface of the second cavity because the motor is nested within the tub (see Park Fig.4).
As to claim 13, Modified Park teaches the laundry treating appliance of claim 10. Further, the positioning of the motor further within the tub is merely a rearrangement of parts. A person having ordinary skill in the art would reasonably expect that the arrangement of the motor such that at least half of the motor is nested in the tub would not be considered critical to the operation of the washing machine to drive the drive assembly. Thus, a person having ordinary skill in the art would have found it obvious to arrange the motor in any manner such that the motor is disposed within the tub and still capable of driving the driving assembly. MPEP 2144.04. If applicant can provide a showing of unexpected results in having the claimed arrangement of the motor, commensurate in scope with the claims, then examiner would withdraw the rejection.  
As to claim 15-16, Modified Park teaches the laundry treating appliance of claim 1 wherein, the first angle between the at least two plurality of radial ribs is an acute angle (see Kim Fig.26 and annotated figure above), and the second radial angle of each radial rib is an obtuse angle (see Quandt Figs.1-4 branch portion of radial rib).
As to claims 17-18, Modified Park teaches the laundry treating appliance of claim 1, wherein the at least two plurality of radial ribs are mirror images of each other (see Kim Fig.26 and Quandt Figs. 1, 3-4) and the third angle at which the plurality of radial ribs transition at is an obtuse angle (see Kim Fig.26 ref 27 and annotated figure above). 
As to claim 19, Modified Park teaches the appliance of claim 1, wherein there is at least one straight radial rib between the first circular rim and an outer rim (see Kim Fig.26, there is at least some straight rib portion between an outer rim and the inner rim).
As to claim 20, Modified Park teaches the appliance of claim 10, wherein the straight radial rib and the plurality of radial ribs are non-symmetrical along at least some planes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Gye-hoon (KR20010000429U), Kim et al (US20180327957A1), and Quandt et al. (US20130255328A1) as applied to claim 10 above, and in further view of Park, Sang Ho (US20120222454A1, hereinafter Park2).
As to claim 11, Modified Park teaches the laundry treating appliance of claim 10, but does not disclose how the drive plate attaches to the tub. However, it is known in the art to attach drive plates to the bottom of a tub wherein the ribs have attachment elements for screws to secure the drive plate to the tub as evidenced by Park2.
Park2 teaches a washing machine comprising a tub (abstract) with ribs disposed on the bottom of the tub (see Fig.3) and a mounting plate to fix a motor and clutch to the lower surface of the tub (abstract). Park2 further discloses attaching the mounting plate to the protruding ribs of the lower surface of the tub via the use of screws (see Fig.3 162a and corresponding dashed line as well as Fig.2 for attached mounting plate). Park and Park2 are analogous in the field of washing machines.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the plurality of ribs of Modified Park to include attachment holes disposed within the ribs as seen in Park2 Fig.3 element 162a and the corresponding dashed line in order to provide a known way of mounting a plate to the bottom of the tub with ribs. Further it is in the purview of one with ordinary skill in the art to replace one known method of mounting a plate to the bottom of a tub with another. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Gye-hoon (KR20010000429U), Kim et al (US20180327957A1), and Quandt et al. (US20130255328A1) as applied to claim 1, in further view of Erikson et al. (US20170152621A1).
As to claim 14, Modified Park teaches the appliance of claim 1, wherein the tub appears to be a single piece (Park Fig.1). However, assuming arguendo that the tub of Modified Park is not a single monolithic component the alternative explanation is provided. One piece tubs are known in the art as evidenced by Erikson, and it would be in the purview of a person having ordinary skill in the art to replace one known tub of a washing machine with another, or utilize a known tub structure when one is not explicitly disclosed.
Erikson teaches a washing machine wherein a single piece tub is created via blow molding [0099]. Erikson and Park are analogous in the art of washing machines. It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the tub of Modified Park to use the tub or Erikson in order to gain capacity, eliminate welding, and increase water protection to the drive (Erikson [0099]).
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US11174585B2) showcases a tub bottom with a different rib and rim configuration (Figs.12-14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blomberg (US20080060389A1) discloses a tub bottom with a rib configuration (Fig.1). Hollenhorst (US20060236729A1) also discloses similar (Fig.2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711